PER CURIAM.
Whereas, the judgment of this court was entered on September 29, 1964 (169 So.2d 361) reversing the order of the Criminal Court of Record for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment by certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 9, 1965 (176 So.2d 91) and mandate dated June 26, 1965, now lodged in this court, quashed this court’s judgment of *605reversal with directions to remand the cause to the trial court to proceed to a new trial.
Now, therefore, It is Ordered that the mandate of this court issued in this cause on November 10, 1964 is withdrawn, the judgment of this court filed September 29, 1964 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and this cause is remanded to the trial court with directions to proceed to a new trial; costs allowed shall be taxed in the trial court (Rule 3.16(b), Florida Appellate Rules, 31 F.S.A.).